Citation Nr: 1141316	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for bilateral hip disabilities.

4.  Entitlement to service connection for a spine disability (back disability).

5.  Entitlement to service connection for a right bicep disability.

6.  Entitlement to service connection for a lung condition, including as secondary to asbestos exposure.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared and provided testimony via videoconference before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD; bilateral knee disabilities, bilateral hip disabilities, a spine disability, a right bicep disability, and a lung disability.  During his hearing before the Board, the Veteran stated that private providers first treated his disabilities in 2004.  The Board notes that private treatment records associated with the claims file date back only to 2008.  The record was held for 60 days so that the Veteran could submit the missing records; however, as of this date, additional records have not been received.  VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Accordingly, the Board finds that a remand is necessary so that the RO/AMC can attempt to obtain private treatment records dating prior to 2008.

Further, VA treatment records show and the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  The SSA determination and records used in support of the determination have not been obtained and associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412   (1991); Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA decision regarding the claim for disability benefits, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, treatment records show diagnosis of acquired psychiatric disorders other than PTSD.  Accordingly, the Board finds that the RO/AMC should adjudicate service connection for all indicated acquired psychiatric disabilities, to include PTSD on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete appropriate consent forms for all providers that have treated his disabilities since separation from service and attempt to obtain all outstanding medical records an associate them with the claims file.  All attempts to obtain the outstanding records should be documented in the claims file.  The Veteran should be advised that he should attempt to obtain the records himself for expediency purposes.

2.  Request from the Social Security Administration all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of all decisions or adjudications; and associate the records with the claims file.  If no records are available, a negative reply should be obtained and associated with the claims file.

3.  Conduct any additional development deemed necessary.

4.  Then, readjudicate the Veteran's claims on appeal, including the adjudication of service connection for all diagnosed acquired psychiatric disorders, to include but not limited to anxiety and depression, with application of all appropriate laws and regulations, and consideration of any additional information obtained because of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


